Citation Nr: 1311923	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  06-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (hereinafter "PTSD").  

2.  Entitlement to an initial rating in excess of 50 percent for PTSD.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.  

This matter initially arose from an April 2004 rating decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Des Moines, Iowa, which denied a request to reopen a claim for service connection for PTSD.  Throughout the appeal, the Veteran testified at various hearings, including before the undersigned in September 2007.  

This matter has been before the Board of Veterans' Appeals (hereinafter "Board") in March 2008, January 2010 and April 2012.  In March 2008, the Board reopened and denied a claim for service connection for PTSD.  The claim was then the subject of a July 2009 Joint Motion for Partial Remand (hereinafter "JMPR") and Order of the United States Court of Appeals for Veterans Claims (hereinafter "Court"), for consideration of case law issued subsequent to the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In January 2010, the issue of "entitlement to service connection for an acquired psychiatric disorder other than PTSD" was added to the appeal pursuant to the holding in Clemons, which was then remanded for compliance with the JMPR.  In this decision, the Board also denied the claim for PTSD.  In May 2011, the Court issued a Memorandum Decision, which set aside the Board's January 2010 decision regarding the PTSD claim.  In April 2012, the Board remanded both the claim for entitlement to service connection for PTSD and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD for additional development by the Des Moines RO.  After completion of this development, the RO granted service connection for PTSD.  See October 2012 rating decision.  As discussed in the Remand below, the Veteran has expressed disagreement with the rating assigned his now service-connected PTSD.  The RO also continued to deny the claim for an acquired psychiatric disorder other than PTSD (as reflected in an October 2012 supplemental statement of the case (hereinafter "SSOC")), and returned the matter to the Board for further appellate consideration.  

The issue of entitlement to an initial rating in excess of 50 percent for PTSD is REMANDED to the RO. VA will notify the Veteran if further action is required.


FINDING OF FACT

In a statement dated on March 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that he wished to withdraw his appeal as to the matter of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD have been met. 38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal regarding the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  As noted, in correspondence dated March 18, 2013, the Veteran, via his attorney, indicated that he no longer wished to pursue his appeal, and requested the withdrawal of his claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Thus, the Board finds that the Veteran's attorney's written statement qualifies as a valid withdrawal of the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See 38 C.F.R. § 20.204.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.  


ORDER

The appeal regarding the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is dismissed.  


REMAND

As noted above, service connection for PTSD was granted in an October 2012 rating decision and a 50 percent rating was assigned effective in May 2002.  The Veteran was provided notice of this determination that same month.  In November 2012, the RO received a notice of disagreement with the 50 percent disability rating assigned the Veteran's service-connected PTSD.  However, from a review of the record, the RO has yet to issue a statement of the case (SOC) for this claim.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO should issue a SOC addressing the issue of entitlement to an initial rating in excess of 50 percent for PTSD.  Only if the Veteran submits a timely substantive appeal addressing this issue should it be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


